PER CURIAM.
We find no error with regard to the trial court’s ruling denying Petitioners’ motion for a protective order seeking to prevent Respondents from taking the deposition of William Keefe. Respondents are merely seeking to depose Keefe as a lay witness. Respondents are not seeking to depose Keefe regarding any “facts known or opinions held” by Keefe as a result of being retained as a non-witness expert by Petitioners after the accident in this case. We note that Florida Rule of Civil Procedure 1.280(b)(4)(B) may still apply to preclude questions concerning any such “facts known or opinions held.” Accordingly, the petition for writ of certiorari is DENIED.
WOLF, KAHN, and LAWRENCE, JJ., CONCUR.